Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/15/2021.
Claims 1, 3, 5-8, 9, 11, 13-17, and 19 have been amended by Applicant.
Claims 2, 4, 10, 12, 18, and 20 have been canceled by Applicant. 
Claims 1, 3, 5-9, 11, 13-17, 19 are currently pending and have been rejected as follows. 
Response to Amendments
Objections to the claims in the previous act is withdrawn in view of Applicant amendment.
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 12/15/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Applicant’s 101 arguments were fully considered but they are not persuasive. Specifically, 
Step 2A prong one: Remarks 12/15/2021 p.9 ¶2-¶3 argues that Claims 1,9,17 recites hardware that monitors vehicles state by receiving driver characteristic from each of the vehicles each time the vehicle state changes. This process requires an apparatus to monitors real-world current vehicles state, identifies that this state changed, and then collects at least: driving positions, time stamps, driver ID, vehicle ID, and vehicle states.
	Examiner fully considered said argument, respectfully disagrees by relying on Applicant’s own admission at Remarks 12/15/2021 p.9 ¶2 that the claims are directed to scheduling. This is recited in the amended independent Claims 1, 9, 17 as “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information” (previously recited as “vacant state”) “from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout a geographic region”.
	Thus, the character as a whole of the claims falls within the fundamental economic practices, commercial interactions, behaviors, or business relations of abstract “Certain Methods of Organizing Human Activities” grouping in a manner not meaningfully different than determining optimal visits by business representatives to a client listed by MPEP In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979)”; and with MPEP 2106.04(a)(2)(II) further clarifying that certain activity between a person and a computer [akin to what is argued above as “information processing apparatus”] may still fall within the “Certain methods of organizing human activity” grouping. 
	Also, when tested per MPEP 2106.04(a)(2) III, the character as a whole of the claims still falls with the abstract “Mental Processes” grouping, since the  claims describe or set forth 
the collecting and analyzing information [here “driver characteristics” i.e. “vacant”, “occupied”, or “out-of-service state”] and displaying certain results [here “generate work shift schedule”] of collection and analysis1 with the MEP 2106.04(a)(2) III C further clarifying that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from falling within “mental processes”. 
	Such computerized elements will be more granularly investigated below.  
Step 2A prong two: Remarks 12/15/2021 p.9 ¶2-p.10 ¶1 argues that under prong two Claims 1,9,17 provide and apparatus that increases efficiency and effectiveness of allocating vehicles within a fleet throughout a geographic region, making it possible to continuously monitor each status change for the vehicles to effectively disperse/allocate the plurality of vehicles throughout a geographic region. Applicant then argues that using conventional methods, it would not be possible to monitor each individual vehicle as it travels between fares and to acquire driver characteristic each time the state of the vehicle changes. For example, Applicant contends that is not practical for a taxi dispatcher to manually or mentally monitor the relative and continuously changing states of all vehicles within a fleet. This requires the ability to receive & process multiple streams of data/information continuously, which is not practically possible for the human mind as per Original Spec. ¶ [0004].
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive by reminding Applicant that whether a dispatcher can practically perform parallel thinking in a planning room, with or without pen and paper or other physical aids, to continuously receive and process changing information from multiple vehicles, is a question of the abstract “Mental Processes” grouping, not the abstract “Certain Methods of Organizing Human Activities”, and certainly not a question of Step 2A prong two. 
FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)” as an example of performing a mental process in a computer environment. Specifically, in “FairWarning” supra, the Federal Circuit found unpersuasive an argument that requiring large number of calculations precludes a pen and paper test simply because the fact that the required calculations could be performed more efficiently via a computer. This does not materially alter the patent eligibility of the claimed subject matter, even in situations of “inability for the human mind2 to perform each claim step. This “does not alone confer patentability”. Moreover, the Examiner submits that the capabilities of the apparatus for “monitoring audit log data” [akin here to “state of vehicle changes”] “where the increased speed in the process comes solely from the capabilities of” said apparatus, does not integrate the abstract idea into a practical application” when tested per MPEP 2106.05(f)(2) citing, “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”. Indeed, upon closer investigation upon “FairWarning” supra, Examiner finds that the Federal Circuit found unpersuasive an argument of compilation, combination and accessing of disparate information sources [akin here as from multiple data streams at Remarks 12/15/2021 p.10 ¶1, 5th sentence] to make it possible to generate a full picture of a user’s activity, identity, frequency of activity and the like [akin here driving states changes and work shift schedule at Remarks 12/15/2021 p.10] in a computer environment [here to “information processing apparatus” at Remarks 12/15/2021 p.10 ¶1].
	As the Federal Circuit repeatedly explained in “FairWarning”, merely: selecting information, by content or source, for collection, analysis and announcement, does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from 101 undergirds the information-based category of abstract ideas.
	Rather, here as in “Fairwarning”, the claimed invention is directed to a similar concept of generating assessment or automation functionality, in a manner similar to how “Fairwarning’s” audit and reporting pertained to (1) specific user [here “driver”], (2) during a pre-determined time interval, (3) in excess of a specific volume [here “vehicle was in the vacant state for a predetermined amount of time of the predetermined period of time”].
	Also here as in “Fairwarning”, the Applicant asks questions [here allocating vehicles at Remarks 12/15/2021 p.10 ¶1] not analogous to those asked in “Fairwarning”, perhaps phrased with different words, that humans in analogous situations have long inquired (here FairWarning”, it is this incorporation of the computer [here “information processing apparatus”], that allegedly or purportedly improves the existing technological process by allowing automation of further tasks [akin here to generating work schedule at Remarks 12/15/2021 p.10] when compared to “Fairwarning” supra that cited Alice, 134 S. Ct. at 2358. 
	Examiner also clarifies that conventionality as argued above by Applicant at Remarks 12/15/2021 p. 9 ¶2 2nd sentence does not appear to be a test for Step 2A prong two. see MPEP 2106.04(d) I: “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity”. “Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity”. 	However, if Applicant intended to raise such conventionality argument with respect to Step 2B, the Examiner would proactively point to the following case law as evidence:  
	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 
	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.
	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.
	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.
	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.
		* US 20140180576 A1 ¶ [0001] 2nd sentence: “the mobile device is capable of determining its location in the real world. Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.
US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 
	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.
	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
*  US 20100220673 A1 finds ¶ [0016] 1st sentence: “conventional techniques that utilize an extended real-time polling service”,
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the currently amended and argued “vehicle states”. Examiner further points to: “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”, “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)”; “OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)” to submit that receiving or transmitting data over a network, including utilizing an intermediary computer to forward information [here vacancy status] remains well-understood, routine and conventional. Step 2B. Furthermore, 

Step 2A prong two: Remarks 12/15/2021 p.10 ¶2 - p.11 ¶1 argues that the claimed features are not directed to a mental process or a method of organizing human activities, and instead directed to an inventive solution to a technological problem. The claimed information processing apparatus (hardware) improves on conventional methods for dispatching vehicles by implementing the claimed computer-based process to monitor the state of a plurality of vehicles and to process driver characteristic information each time that the states of the plurality of vehicles changes. Further, the combination of steps (e.g., analyzing vehicle driver driving history, determining a vacant area, and generating a work schedule) are argued to implement processes of the information processing apparatus in a non-conventional and non-generic way to ensure that the technological problems associated with effectively dispersing the plurality vehicles within a geographic region. Meaning, the claimed features provide clear benefits and improvements to the technology, as discussed above. The improvement to the technology clearly illustrates that the claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. Thus, under the guidance, Applicant argues that independent claims 1, 9 and 17 are patent eligible.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive submitting that the argued analyzing vehicle driver driving history, determining a vacant area, and generating a work schedule remain integral to the abstract idea itself. At most, the argued limitations represent a further limiting or narrowing of the abstract idea. 
	Thus, Examiner submits that a mere restatement of what was already determined as abstract idea by narrowing or reformulating the abstract idea is not enough to save the claims from patent ineligibility. “BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”.
Also, here, the alleged solution of effectively dispersing the plurality vehicles within a geographic region as argued above, remains abstract and entrepreneurial, even implemented by the above argued information processing apparatus. This is because an “improvement in the judicial exception itself” [here argued above as effectively dispersing the plurality vehicles is not an improvement in technology”. MPEP 2106.04(d)(1). 
 	For example, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” [akin here to Remarks 12/15/2021 p.10 ¶2 - p.11 ¶1]  “does not by itself satisfy the §101  inquiry" as corroborated by “SAP Am.Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here “it is better for taxis waiting for passengers to dispersedly exist without being concentrated at one place” at Original Spec ¶ [0011] 3rd sentence], “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity or “Mental Processes”] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [“Certain Methods of Organizing Human Activity” or “Mental Processes”] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here argued above as effectively dispersing the plurality vehicles within a geographic region] and improvement to actual technology, as further supported by MPEP 2106.04.
	At most, the computerized functions of the information processing devices represents an attempt to narrow to a field of use or technological environment [here Remarks 12/15/2021 p.10] the combination of collecting said information, analyzing it and displaying certain information about the collection and analysis3. See MPEP 2106.05(h)
	Accordingly, the Examiner asserts that the claims remain patent ineligible.
-------------------------------------------------------------------------------------------------------------------------- 
Response to prior art Arguments
Applicant’s prior art arguments with respect to have been considered but is/are moot in view of the new grounds of rejection. 
Remarks 12/15/2021 p.11 last ¶-p.13 ¶1 argues that the cited prior art does not teach 
	* “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout a geographic region”.
	Examiner points to Marueli et al, US 20170193826 A1 hereinafter Marueli2.
	Marueli2 ¶ [0083] last sentence: if a plurality of drivers are to be relocated, the assignment of the drivers to the new locations is optimized to result in the lowest possible amount of miles driven collectively by the drivers. ¶ [0084] 3rd-5th sentences: “one or more drivers with the idle” [interpreted as vacant] “characteristic are directed” [interpreted as scheduled] “to their new locations”. “One or more drivers that were unavailable at the time the new fleet layout was generated may be earmarked to be moved” [interpreted as directed or scheduled] “ to a new location according to the fleet layout. Upon becoming available (when their passenger is dropped off)” [interpreted as vacant], “the one or more drivers are directed” [interpreted as scheduled] “to their respective locations specified in the fleet layout”. 	Marueli2 ¶ [0087] 4th sentences: “the drivers may be spaced [interpreted as dispersed] around the zone so as to improve expected wait times around the zone (and in neighboring zones)”. ¶ [0059] last sentence: “if multiple drivers accept the request within a given timeframe, the request may be assigned” [interpreted as scheduled] “to the most suitable driver e.g., the driver that is closest to the pick-up location”.
--------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5-9, 11, 13-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 9, 17 are independent and have been amended to recite, among others:
	* “…when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristic information being acquired from the plurality of vehicles each time the state of the vehicle changes” rendering each of said claims vague and indefinite because it is unclear to which of “vacant”, “occupied”, “out-of-service” or “pick-up” “state” does the subsequently recited “the state” refers to. 
Claims 1, 9, 17 are recommended to be amended to recite, among others: 
	* “…when the vehicle is in one” state “of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristic information being acquired from the plurality of vehicles each time the” one “state of the vehicle changes”.
Claims 3, 5-8 are rejected based on rejected parent independent Claim 1. 
Claims 11, 13-16 are rejected based on rejected parent independent Claim 9.
Claim 19 is rejected based on rejected parent independent Claim 17.
Clarification and/or correction is/are required.
-------------------------------------------------------------------------------------------------------------------------- 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3,5-9,11,13-17,19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or at least set forth the abstract idea as follows except where strikethrough 
     - “, a vehicle driver driving history information including states of a taxi, driving positions, and time stamps; and 
     - “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history info during a predetermined period of time to acquire driver characteristic info including behavioral characteristics of a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state, the driver characteristics information being acquired from the plurality of vehicles each time the state of the vehicle changes” 
     - “determine and set a vacant area corresponding to each vehicle, which is a geographic area in which the driver characteristic information indicates that the respective vehicle was in the vacant state for a predetermined amount of time of the predetermined period of time”; 
     - “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout a geographic region” 
(independent Claim 1 and similarly recited at independent Claims 9,17)
	“”
     - determine the vacant area corresponding to the vehicle driver for each of time zones”                       
(dependent Claims 3, 11, 19)
	“”
       * “acquire vacant time information indicating a total time of the vacant state of the taxi during the predetermined period, as one of the driver characteristics information pieces”
(dependent Claims 5, 13)
	“”
        * “generate the work shift schedule for the plurality of vehicles based on the driver characteristic info from the plurality of vehicles so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas”                              
(dependent Claims 6, 14)
	“”
        * “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions”
        (dependent Claims 7, 15)
	“”
	* “generate the work shift schedule for the plurality of vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number and the number of vehicle drivers in the vacant area is equal to or smaller than a second number”
       (dependent Claims 8, 16)
---------------------------------------------------------------------------------------------------------------------
Examiner initially follows MPEP 2106.04(a) last ¶ “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings”. To this end
Examiner first points MPEP 2106.04(a)(II) C. and submits that the character as a whole of the claims falls within managing personal behavior of the abstract “Certain Methods of Organizing Human Activities” grouping, including: considering historical usage information 
[here “driver driving history information” at independent Claims 1, 9, 17] while inputting data4 [here “driver characteristics information being acquired from the plurality of vehicles each time state of the vehicle changes” at independent Claims 1, 9, 17; “acquire vacant time information indicating a total time of the vacant state of the taxi during the predetermined period, as one of the driver characteristics information pieces” at dependent Claims 5, 13].
Examiner also points MPEP 2106.04(a)(II) B. and submits that the claims also fall within commercial interactions including of the abstract “Certain Methods of Organizing Human Activities” grouping, including: structuring a [work] force5 [here “generate a work shift schedule for the vehicle drivers” as narrowed at Claims 1, 6, 8, 9, 14, 16] pertaining to behaviors [here “behavioral characteristics of a vehicle driver” at independent Claims 1, 9, 17] and using an algorithm for determining the optimal number of visits by business representative to client6 (here “so that the vacant area corresponding to each of the vehicles is dispersed throughout a geographic region” at independent Claims 1, 9, 17; 
“so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas”  at dependent Claims 6, 14).
	MPEP 2106.04(a)(2)(II) further clarifies that certain activity between a person and a computer may still fall within the “Certain methods of organizing human activity” grouping. 
Examiner also points to MPEP 2106.04(a)(2) III. to submit that the claims also fall within the evaluation, judgement and observation of the abstract “Mental Processes” grouping, by aid of pen and paper as per MPEP 2106.04(a)(2) III.B. Here, the Applicant’s claim drafting efforts focus on the collecting and analyzing information [here “driver characteristics” such as “vacant”, “occupied”, or “out-of-service state”  from the “vehicles”] and displaying certain results [here “work shift schedule”] of collection and analysis7 with the MEP 2106.04(a)(2) III C clarifying that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from falling within “mental processes”. Such computerized elements will be more granularly investigated below.  
-------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. When tested per MPEP 2106.05(f) the additional, computer based-elements of “storage” and “processor” as initially strikethrough above correspond to mere use of computer or other machinery in its ordinary capacity for economic tasks (as mapped above) or other tasks of receiving data [here “driver characteristics info acquired from the vehicles each time state of vehicle changes” at independent Claims 1, 9,17; acquire vacant time info indicating a total time of the vacant state time of the vehicle during the predetermined period, as one of the characteristics info” at dependent Claims 5, 13], store data8 / remotely access user-specific info9 [here “store, driving history” - independent Claims 1,9,17] and monitor audit log data10 [here “states of vehicle” (i.e. “vacant”), “driving positions”, “time stamps” at independent Claims 1,9,17] and requiring software to tailor info and provide it to the user on a computer11 [here via “program causing a computer” at Claims 9-16]. The same MPEP 2106.05(f) states that applying a business method [here identified above] or mathematical algorithm [here identified above] on a general-purpose computer [here “configured” “processor / computer”] also does not integrate the abstract idea into a practical application.
---------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because as shown above, the additional computer-based elements [initially strikethrough above] merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f), as option for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). For example MPEP 2106.05(d) (II), further corroborates the conventionality of the computer-based additional elements, as initially strikethrough above, to perform: receiving or transmitting data12 / gathering statistics13 / electronic recordkeeping14 (here “store”, “driving history” at independent Claims 1,9,17) arranging a hierarchy of groups, sorting information15 [here “generate the work shift schedule for the plurality of vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number and the number of vehicle drivers in the vacant area is equal to or smaller than a second number” at    dependent Claims 8, 16] to further perform repetitive computations16 [here so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas”   at dependent Claims 6, 14]
MPEP 2106.05(d)(I)2 extends to Applicant’s own Original Specification to show that:
	* Original Specification ¶ [0032] 2nd-3rd sentences reciting a general-purpose computer having a CPU (Central Processing Unit) 101, a memory 102, an external storage device 103 and a communication unit 104 as hardware components
	* Original Specification ¶ [0034] reciting at a high level of generality: The memory 102 is a main memory that provides a storage area to which a program stored in the external storage device 103 is loaded and a work area for the CPU 101 and is used as a buffer. The memory 102 includes a semiconductor memory, for example, like a ROM (Read Only Memory) and a RAM (Random Access Memory). [0035] The CPU 101 executes various processes by loading the OS or the various application programs held in the external storage device 103 to the memory 102 and executing them. The number of CPUs 101 is not limited to one, but a plurality of CPUs 101 may be provided. The CPU 101 is an example of "a processor" of "the information processing apparatus".
	* Original Specification ¶ [0089] reciting at a high level of generality “The present disclosure may also be implemented by supplying a computer program for implementing a function described in the embodiment above to a computer, and by reading and executing the program by at least one processor of the computer. Such a computer program may be provided to a computer by a non-transitory computer- readable storage medium which is connectable to a system- 36 - bus of a computer, or may be provided to a computer through a network. The non-transitory computer-readable storage medium may be any type of disk such as a magnetic disk (floppy (registered trademark) disk, a hard disk drive (HDD), etc.), an optical disk (CD-ROM, DVD disk, Blu-ray disk, etc.), a read only memory (ROM), a random access memory (RAM), an EPROM, an EEPROM, a magnetic card, a flash memory, an optical card, and any type of medium which is suitable for storing electronic instructions”.
	With respect to the capabilities of the conventionality of computer elements to
“acquire” “driver characteristic information” “from the plurality of vehicles each time the state of the vehicle changes”; Examiner also points to the following preponderance of evidence: 
US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 
	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.
	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.
	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.
	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.
		* US 20140180576 A1 ¶ [0001] 2nd sentence: “the mobile device is capable of determining its location in the real world. Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.
	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 
	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.
	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
*  US 20100220673 A1 finds ¶ [0016] 1st sentence: “conventional techniques that utilize an extended real-time polling service”,
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the currently amended and argued “vehicle states”. Examiner further points to: “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”, “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)”; “OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)”

 
          In conclusion, Claims 1,3,5-9,11,13-17,19 although each directed to statutory categories (“apparatus” or machine, “non-transitory” “medium” or computer product, and “method” or process) they do recite, set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, Claims 1,3,5-9,11,13-17,19 are believed not to be patent eligible. 






Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-9,11,13-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over
	* Marueli et al, US 20170193826 A1 hereinafter Marueli2, in view of 
	* Ke et al, WO 2019183844 A1 hereinafter Ke. As per, 
Claims 1, 9, 17
Marueli2 teaches: “An information processing apparatus comprising”: / “A non-transitory computer-readable recording medium recorded with a program causing a computer”: / “An information processing method comprising a storage configured to” 
	(Marueli2 Figs.1-3 and ¶ [0031] - ¶ [0034], ¶ [0045]- ¶ [0047]): 
 	- “store, a vehicle driver driving history information including states of a taxi, driving positions, and time stamps”; (Marueli2 ¶ [0019] 1st sentence: the app provides real-time updates of driver location. ¶ [0013] 1st sentence the driver computing device stores the data. For example see ¶ [0056] historical request data comprise info about completed and canceled requests and any combination of info listed above at ¶ [0052]-¶ [0055] with respect to requests stored in the transportation request data  as well as any combination of additional data such as the time at which the destination location was reached, the total time of the trip or other suitable info associated with the trip); “a processor configured to”: 
	- “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state”
	(Marueli2 ¶ [0055] last sentence: navigational data comprise historic and/or real time data about traffic flow in particular areas. ¶ [0056] historical request data comprise info about completed & canceled requests including any combination of info listed above and any combination of additional data such as time at which destination location was reached, total trip time, or other suitable info associated with the trip, such as idle [or rd-4th sentences. For example, ¶ [0042] 6th sentence: the system monitors location of driver device to determine whether the driver has begun driving toward the new location thus inferring acceptance. ¶ [0070] last sentence: analysis of historical demand based on historical request indicates that transportation requests from particular location decrease 25% from 5:00-5:05 to 5:30-5:35 PM timeframe on a day of week. ¶ [0059] last sentence: if multiple drivers accept request within timeframe, the request may be assigned to most suitable driver e.g. driver closest to pick-up location or driver that meets preferred characteristics), “the driver characteristics information being acquired from the plurality of vehicles each time the state of the vehicle changes”   
        (Marueli2 ¶ [0022] 1st sentence: periodically transmitting current location determined by GPS of the driver device. ¶ [0061] 2nd sentence: the server provide real-time updates associated with the trip and driver. For example, ¶ [0042] 6th sentence: the system monitors location of the driver device to determine whether the driver has begun driving toward the new location. ¶ [0084] 5th sentences: upon becoming available when their passenger is dropped off, the drivers are directed to their respective locations. ¶ [0019] 1st sentence: once a driver has been selected and accepted the request to provide a ride, the application provides the real-time updates of driver's location and pick-up time);  
	- “determine and set a vacant area corresponding to each vehicle, which is a geographic area in which the driver characteristic information indicates that the respective vehicle was in the vacant state for a predetermined amount of time of the predetermined period of time”; (Marueli2 ¶ [0063]: server 302 optimizes placement of idle cars within a region to improve wait time in the region. ¶ [0065] first and last sentences: diagram 400 illustrates an example prospective placement of idle drivers. The timeframe may be any suitable timeframe, such as specific point in time (e.g. 5:00 PM) or time range (5:00-5:05).  	Marueli2 ¶ [0074] 2nd sentence: the wait time may be based on historical traffic info
	Marueli2 ¶ [0072] 1st-2nd sentences: the placement of idle drivers is based on wait time parameters of a region as value based on expected wait times from location(s) of the region given the fleet layout placement of available drivers throughout the region. 
	Marueli2 ¶ [0079] 4th sentence: the expected fleet layout at that time period may be determined based on current locations of idle drivers, idle drivers unavailable during at least a portion of time period, where these drivers will be located, or other info); “and”
	- “generate a work shift schedule for the plurality of vehicle drivers based on the driver characteristic information from the plurality of vehicle drivers so that the vacant area corresponding to each of the vehicles is dispersed throughout a geographic region” 
	(Marueli2 ¶ [0083] last sentence: if a plurality of drivers are to be relocated, the assignment of the drivers to the new locations is optimized to result in the lowest possible amount of miles driven collectively by the drivers. ¶ [0084] 3rd-5th sentences: Once an acceptable fleet layout has been generated, one or more drivers with the idle or vacant characteristic are directed to their new locations. One or more drivers that were unavailable at the time the new fleet layout was generated may be earmarked to be moved to a new location according to the fleet layout. Upon becoming available (when their passenger is dropped off), the one or more drivers are directed to their respective locations specified in the fleet layout. ¶ [0087] 3rd-4th sentences: For example, if a particular zone is expected to generate 10% of transportation requests for a time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone. In various embodiments, the drivers may be spaced [or dispersed] around the zone to improve expected wait times around the zone and in neighboring zones. ¶ [0059] last sentence: if multiple drivers accept the request within a given timeframe, the request may be assigned or scheduled to the most suitable driver e.g., the driver that is closest to the pick-up location).

* While *
	Marueli2 recites at ¶ [0059] last sentence: multiple drivers accept request within a timeframe and at ¶ [0042] 6th sentence: monitoring location of driver device to determine whether the driver begun driving toward the new location thus inferring acceptance. 
	These might suggest, but certainly do not explicitly recite to anticipate:  
	- “behavioral characteristics” as required by the limitation “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including behavioral characteristics of a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state” as claimed. 


	Ke is found as analogous art of scheduling drivers for an optimal zonal choice as per ¶ [00057] last two sentences, ¶ [00069] last sentence, ¶ [0055] 4th sentence. 
	
	Ke in such analogous art of scheduling drivers explicitly recites:
	- “behavioral characteristics” as required by the limitation “analyze, for each vehicle of the plurality of vehicles, the vehicle driver driving history information during a predetermined period of time to acquire driver characteristic information including behavioral characteristics of a vehicle driver when the vehicle is in one of a vacant state, an occupied state, an out-of-service state, and a pick-up state”
	(Ke ¶ [00019] 1st, 7th sentences: a logit-based zonal choice model is disclosed for characterizing vacant ride-sourcing drivers’ passenger-seeking behaviors. The model depicts drivers’ passenger-seeking behaviors in elaborate spatio-temporal manner and indicates that explanatory variables vary across time (each 5-min interval) and space (each hexagon with 660m-long side length). The model can be validated in a large-scale ride-sourcing dataset with both supply-side information (GPS trajectories of ride-sourcing drivers) and demand side information (vehicle service orders requested by customers).  
	Ke ¶ [0023] 2nd sentence: modeling results show that drivers' passenger-seeking behaviors are mostly influenced by requested orders in nearby zones, and drivers might have some irrational passenger-seeking behaviors. ¶ [00028] 3rd-6th sentences: to model drivers' zonal choice behaviors, drivers' movements and decisions are defined. For example, a vacant (no passenger) ride-sourcing vehicle's passenger-seeking trajectory Tr obtained with GPS may be represented by a sequence of space-time states such as latitude, longitude, and time of ith GPS record. Thus, a region (e.g. a whole city) can be partitioned into various zones, each of which being side-connected with several adjacent zones. In the prior art of transportation/urban computing shown in Fig. 2A, the region was partitioned into various square lattices. Yet, the disclosed model may employ regular hexagon lattices shown in Fig. 2B as zone units for their advantages over square lattices
	Ke ¶ [0032] 2nd sentence: the time of a day can be discretized into various 5-min time intervals, and the explanatory variables for characterizing vacant drivers’ passenger-seeking behaviors are aggregated within each time interval).
Marueli2  “apparatus / non-transitory computer readable medium / method” to have included the teachings of Ke above to have provided more insightful findings in the scheduling for better vacant route recommendations and vacant car dispatching strategies as stated by Ke ¶ [00071] last sentence to improve the ones sought by Marueli2 as mapped above. The result can be relied on by ride-sourcing platform & traffic operator to impose incentivized mechanisms, such as vacant route recommendation, optimal dispatching, and spatio-temporal subsidy/pricing strategies (Ke ¶ [00023] last sentence & MPEP 2143 G, F) by understanding drivers' passenger-seeking behaviors, and preferences to the explanatory variables to help the platform/traffic operator design strategies for incentivizing drivers to make optimal zonal choice (Ke ¶ [0069] last sentence & MPEP 2143 G, F) and mitigate complex situations such as those where the platform has to dispatch drivers far-away from the passenger (Ke ¶ [0055] 3rd sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill, of one of ordinary skills in the art as articulated by Marueli2 ¶ [0093] 1st sentence in view of Ke ¶ [00082] - ¶ [00083]. 
Further, the claimed invention can be viewed as a mere combination of old elements in a similar field of endeavor dealing with the scheduling of drivers. In such combination each element merely would have performed the same analytical, monitoring, behavioral, organizational and assignment related functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marueli2 in view of Ke above, the results of the combination would have fitted together, like pieces of a puzzle, in a logical, economically desirable, technologically feasible and complementary manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claims 3, 11, 19  
Marueli2 / Ke teaches all the limitations in claims 1, 9, 17 above. 
Marueli2 does not explicitly recite: “wherein - 38 -the processor is configured to 
	- determine the vacant area corresponding to the vehicle driver for each of a plurality of time zones” as claimed.  

Ke in such analogous art of scheduling drivers teaches or suggests: 
	- “determine the vacant area corresponding to the vehicle driver for each of a plurality of time zones” (Ke ¶ [00028] 4th sentence: a vacant (no passenger) ride-sourcing vehicle's passenger-seeking trajectory Tr obtained with GPS may be represented by a sequence of space-time states such as latitude, longitude, and time of ith GPS record.  
	Ke ¶ [0032]: For example, the time of a day is discretized into various 5-min time intervals, and explanatory variables for characterizing vacant drivers passenger seeking behaviors are aggregated within each time interval where Ptij refers to probability of vacant vehicle moving from zone zi to zone zj. ¶ [00043] last sentence: most of the vacant passenger-seeking movements are within three zones. 
	Ke ¶ [00053] last 3 sentences: a driver stays in one specific zone over 5 min may be treated as a stay, for instance, movement from zone i to zone i.  After data processing, 535, 330 vacant driver passenger-seeking movements, reveals 64.1% stay samples. 
	Ke ¶ [00059] 1st sentence: 1) The coefficient for movement factor Mij for 3 types of drivers are all negative, which indicates that the drivers tend to stay in the current hexagon zone instead of moving to adjacent zones, which is consistent to the sample distribution 64.1% stay samples). 
	Rationales to modify/combine Marueli2 / Ke are above and reincorporated since 
dependent claims 3, 11, 19 merely limit the vacancy to narrower time considerations.

Claims 5, 13
Marueli2 / Ke teaches all the limitations in parent claims 1, 9 above.  
Marueli2 does not explicitly recite: “wherein the processor is configured to 
	- “acquire vacant time information indicating a total time vacant state time of the vehicle during the predetermined period, as one of the driver characteristics information” 
* However *
Ke in analogous art of scheduling drivers teaches or suggests:
	- “acquire vacant time information indicating a total time vacant state time of the vehicle during the predetermined period, as one of the driver characteristics information” 
th sentence: a vacant (no passenger) ride-sourcing vehicle's passenger-seeking trajectory Tr obtained with GPS may be represented by a sequence of space-time states such as latitude, longitude, and time of ith GPS record. ¶ [0053] last 2 sentence: the case that a driver stays in one specific zone over 5 min may be treated as a stay, for instance, movement from zone i to zone i. After data processing, 535, 330 vacant driver passenger-seeking movements, including 64.1% stay can be attained as training samples. ¶ [0032] 2nd sentence: aggregating or totaling within each time interval explanatory variables. Also ¶ [0019] 5th sentence: From GPS data, the vacant drivers’ staying time is defined as ratio of drivers’ total vacant time to number of drivers.  ¶ [00056] 5th sentence Based on data analysis, plots show that full-time drivers have longer daily vacant passenger-seeking time (Fig.3B) than other two types of drivers, but the augmenter in daily trip time is larger than that in daily vacant passenger-seeking time. The analysis may imply that the full-time drivers have higher ratio of trip time versus vacant passenger-seeking time, which means they are more efficient).
	Rationales to modify/combine Marueli2 / Ke are above and reincorporated since dependent claims 5, 13 merely limit the vacancy to a total or aggregated time. 

Claims 6, 14 Marueli2 / Ke teaches all the limitations in parent claims 5, 13 above.  
Marueli2 further teaches or suggests: 
	- “generate the work shift schedule for the plurality of vehicles based on the driver characteristic information from the plurality of vehicles so that the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas” (Marueli2 ¶ [0083] if current or expected fleet layout is associated with wait time parameters that does not meet a predetermined threshold, server 302 determine that the fleet should be rearranged to optimize driver locations. For example, wait parameter values are analyzed in combination with distance drivers would need to move to determine whether the fleet layout should be rearranged and/or whether a particular driver should be assigned a new location. For example, the change in a wait parameter value that would result from a fleet layout reconfiguration may be compared against a total number of miles driven by drivers as a result of reconfiguration to determine whether rd-5th sentences: If a particular zone is expected to generate 10% of transportation requests for a particular time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone. In various embodiments, the drivers may be spaced around the zone so as to improve expected wait times around the zone (and in neighboring zones). As another example, if a particular zone is expected to generate 0.1% of transportation requests for a particular time period and only 100 drivers are expected to be available, then the backend server does not allocate a driver to that zone).
Ke also teaches or suggests:
	- “the total vacant state time of the vehicle for a predetermined number of such - 39 -vehicles is shorter or longer than a predetermined time in each of a plurality of areas in a business area that includes the plurality of areas” (Ke ¶ [0032] 2nd sentence: aggregating or totaling within each time interval explanatory variables. ¶ [00056] 5th sentence: based on data analysis, plots show that longer daily vacant passenger-seeking time (Fig.3B) than other two types of drivers, but the augmenter in daily trip time is larger than that in daily vacant passenger-seeking time. The analysis imply that full-time drivers have higher ratio of trip time versus vacant passenger-seeking time, which means they are more efficient. Ke ¶ [0053] last two sentence: the case that a driver stays in one specific zone over 5 minutes may be treated as a stay, for instance, movement from zone i to zone i. After data processing, 535, 330 vacant driver passenger-seeking movements, including 64.1% stay can be attained as training samples. Ke ¶ [00031] 2nd sentence: If the driver's staying time in zone zi is larger than a certain time internal δ, it can be treated as an observation of passenger-seeking decision from zi to zj).
	Rationales to modify/combine Marueli2 / Ke are above. 

Claims 7, 15 Marueli2 / Ke teaches all the limitations in parent claims 1, 9 above.
Marueli2 teaches: 
	- “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver  by plotting the driving positions” 
	(Marueli2 Fig.4 and ¶ [0065] 1st sentence recites: Diagram 400 illustrates st-2nd, 7th sentences: the placement of drivers is based on wait time parameters. Thus, a larger number of drivers are placed near the centralized zones 404c-404i than in surrounding zones. For example, although drivers are not placed in zones 404a or 404k, drivers are placed in neighboring zones 404b and 404j to reduce the wait time for prospective passengers from zones 404a and 404k).
* Further *
Marueli2 ¶ [0055] last sentence to ¶ [0056] 2nd sentences teaches: driving history information of completed and canceled requests. 
* Yet *
Marueli2 falls short and thus does not recite: “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions” as explicitly arranged in said claims
* However *
Ke in analogous art of scheduling drivers teaches or suggests:
	- “wherein the processor is configured to determine the vacant area corresponding to the vehicle driver driving history information by plotting the driving positions”
	(Ke Figs. 2B-2D and ¶ [00066]: Fig.4 Block 401 comprise obtaining historical vehicle service data in an area for a time period, the historical vehicle service data including historical locations of passenger-seeking vehicles with respect to time, and historical trip fares with respect to pick-up locations and time. Block 402 may comprise discretizing the area into a plurality of zones (e.g., repeating zones) and discretizing the time period into a plurality of time segments. Block 403 may comprise aggregating the historical vehicle service data according the zones and time segments. Block 404 may comprise obtaining an expected reward for a passenger-seeking vehicle to move from zone A to each neighboring zone of the zone A based on the aggregated historical vehicle service data (e.g., equation 2 described above). Block 405 may comprise obtaining a probability of the passenger-seeking vehicle moving from zone A to a neighboring zone B based on the expected reward for a passenger-seeking vehicle to move from zone A to the each neighboring zone of the zone A e.g., equation 1 described above).
	Rationales to modify / combine Marueli2 / Ke are above and reincorporated since dependent Claims 7, 17 merely limit the vacant area to driving history information.  
Claims 8, 16 Marueli2 / Ke teaches all the limitations in parent claims 1, 9 above. 
Marueli2 further teaches or at least suggests “wherein the processor is configured to” 
	- “generate the work shift schedule for the plurality of vehicles so that, the number of vehicle drivers in the vacant area is equal to or larger than a first -4-Application No. 17/086,554 number” 
	(Marueli2 ¶ [0087] 3rd-4th sentences: if a particular zone is expected to generate 10% of transportation requests for a particular time period, then the fleet layout may specify that 10% of the drivers expected to be idle at that time should be located in the zone) “and the number of vehicle drivers in the vacant area is equal to or smaller than a second number” (Marueli2 ¶ [0087] 5th sentence: if a zone is expected to generate 0.1% of transportation requests for a particular time period and only 100 drivers are expected to be available, then backend server does not allocate a driver to that zone. Similarly ¶ [0080] last sentence: if parameter specifies that 5% of the locations that are least likely to produce passengers during the time frame should be excluded, then the locations with lowest expected transportation request rates (that cumulatively produce only 5% of the transportation requests) are excluded from the wait time measurements, and the wait time parameters are based on the wait times measured for the remaining locations. ¶ [0070] last sentence noting a different example: where if an analysis of historical demand (based on historical request data 326) indicates that transportation requests from a particular location decrease 25% from the 5:00-5:05 PM timeframe to the 5:30-5:35 PM timeframe on a particular day of the week, then for a particular day the recent passenger demand (i.e. demand experienced from 5:00-5:05 PM) on that day may be adjusted downwards by 25% to determine the expected passenger demand for 5:30-5:35 PM on that day).  
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
US 10593005 B2 column 2 lines 29-34: one of the embodiments of the present disclosure dis closes a system and method enabling forecasting of future cab demand through analysis of historical data set and parameters based on time division and zone division slots as well as proper utilization of cabs by the method of borrowing ' from neighboring zones. 
	column 6 lines 27-31: Further, the plurality of pre-defined zones may act as a borrowing zone, wherein each of the pre-defined zones from the plurality of pre-defined zone may share cabs between among themselves as and when the demand arise. 

Further, using Holt Winters method forecast analysis may be made to predict availability of cabs for forward reservation for say “t” hours prior to “n” hours, where “n” hours may represent scheduled departure time. 
	column 6 line 65  to column 7 line 2, According to an embodiment at step 420, at a pre-defined interval before the scheduled time, a cab closest to the pickup location would be located. If in case there is no free cab available, the system would search for the cab “soon to be free” …
	column 7 lines 38-61
A heuristically defined value at which a neighbouring zone which has crossed the number of bookings assigned can borrow from the neighbour only if the neighbour has not exhausted them. Whenever the number of cabs for a particular zone is 0 if there is availability in a neighbouring zone it is considered and offered to the quantum available.
Z1 can borrow from Z2 to the order of 30% and Z2 can lend 80% of its value. If Z1 value computed by the above process was 30 for hour h while that for Z2 for the same hour was 38. If Z1 was completely utilised while for Z2, 20 booking were taken then borrowing would be computed as below:
	Z1 Limit 30 (b)
	Z1 Utilisation 30
	Z1 Balance 0
	Z2 Limit 38
	Z2 Utilisation 20
	Z2 Balance 18
	Borrowing from Z2 (a) 30%	Allowable Borrowing=a×b=30%×30=9
	So Z1 can borrow 9 booking from 38 of Z2 if total borrowing from Z2 does not exceed 80% of Z2 which is 30. Similarly other zones may borrow from Z2 and Z1 and vice versa.


US 20200175635 A1 ¶ [0033] “a discrete choice model is used to model drivers' passenger-seeking decision. For example, the time of a day can be discretized into various 5-min time intervals, and the explanatory variables for characterizing vacant drivers' passenger-seeking behaviors are aggregated within each time interval. Accordingly, the drivers' passenger-seeking decision can be models as Eq. 1”.
US 20190325374 A1 ¶ [0049] “Acceptance probability generating component 402 may generate an acceptance probability score 414 based on the driver data 408. Acceptance probability score 414 may be a measure of the probability that the driver would be able to accept the job request, based on the driver data 408. Acceptance probability generating component 402 may consider the recent behavior of the driver to determine if the driver is available for a new job. For example, if a driver is unresponsive to the job request, it is likely that the driver already has a passenger. This is possible if the driver uses multiple systems for finding jobs or if the driver is a taxi driver. In addition, the acceptance probability generating component 402 may consider the service requests, factoring in information such as pick-up location, drop-off location, and the driver's current location. Acceptance probability generating component 402 may consider the driver's profile, factoring in such information as whether the driver works for a particular company, the driver's typical working hours, as well as the driver's first and last known locations, which may be used to predict the first and last ride in the direction of his final destination. System 100 may predict if a driver is available or not. By predicting the probability that a driver will accept a job request, the system 100 may also predict whether the driver is available for a new job or already has another passenger in the vehicle”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	January 7th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”, 
        “TDE Petroleum Data Sols., Inc v. AKM Enter., Inc., 657 Fed. Appx. 991 (Fed. Cir. 2016), Court Opinion (08/15/2016)”
        
        2 not conceded by Examiner but presented arguendo
        3 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        4 BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691
        5 In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009)
        6 In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979)
        7 “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”, 
        “TDE Petroleum Data Sols., Inc v. AKM Enter., Inc., 657 Fed. Appx. 991 (Fed. Cir. 2016), Court Opinion (08/15/2016)”
        
        8 citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”
        9 “Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
        10 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        11 citing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        12 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) 
        13 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        14 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
        15 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        16 Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)